Fleming & Assoc., CPA, PC v Murray & Josephson, CPAs, LLC (2015 NY Slip Op 02899)





Fleming & Assoc., CPA, PC v Murray & Josephson, CPAs, LLC


2015 NY Slip Op 02899


Decided on April 7, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 7, 2015

Mazzarelli, J.P., DeGrasse, Richter, Feinman, JJ.


651813/11 14566 14565

[*1] Fleming and Associates, CPA, PC, et al., Plaintiffs-Respondents,
vMurray & Josephson, CPAs, LLC, et al., Defendants-Appellants.


Doron Zanani Law Office, New York (Doron Zanani of counsel), for appellants.
Bamundo, Zwal, & Schermerhorn, LLP, New York (James M. Caffrey of counsel), for respondents.

Order, Supreme Court, New York County (Jeffrey K. Oing, J.), entered on or about May 28, 2014, which denied defendants' motion for summary judgment dismissing the cause of action for breach of fiduciary duty, unanimously affirmed, without costs. Order, same court and Justice, entered on or about May 28, 2014, which denied defendants' motions for partial summary judgment, unanimously affirmed, without costs.
As we have held, "Successive motions for summary judgment should not be entertained without a showing of newly discovered evidence or other sufficient justification" (Jones v 636 Holding Corp., 73 AD3d 409, 409 [1st Dept 2010]). These appeals are from orders denying defendants' second and third motions for summary judgment. Their first motion for the same relief was denied by Supreme Court's order entered on July 23, 2013. These motions are not based upon newly discovered evidence and our decision on a prior appeal (108 AD3d 447 [1st Dept 2013]) does not otherwise warrant their consideration (see e.g. Amill v Lawrence Ruben Co., Inc., 117 AD3d 433, 434 [1st Dept 2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 7, 2015
CLERK